DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The specification lists elements 147a and 147b in para [0054] which are not shown in the drawings.
The specification lists Fig. 4 in para [0057] which is not shown in the drawings.
The specification lists element 169 in para [0073] which is not shown in the drawings.
Reference number 119 points to two different elements in Figure 4A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Regarding claim 20 line 2, the phrase “for in communication” appears to be a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 16, the specification, para [0057], states the inlet and ambient air supply duct may be configured to decelerate the inflowing ambient air and convert dynamic pressure to static pressure.  It is unclear what inlet and duct structure, beyond that which is disclosed by the applicant, is encompassed by the claimed limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-10, 13, 15-16, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeFrancesco (US 9,062,604).
In re. claim 1, DeFrancesco teaches an assembly for conditioning engine-heated air onboard an aircraft, the assembly comprising: a pylon structure (16) for supporting an engine (14) of the aircraft (col. 2, ln. 49-51), said pylon structure defining an internal volume (fig. 1); a pylon heat exchanger (38) (fig. 2) at least partially disposed in the internal volume defined by the pylon structure (represented by bleed air conditioning system (34) in figure 1) (col. 5, ln. 45-47), the pylon heat exchanger being configured to use a flow of ambient air (fan bleed air) to extract heat from a flow of engine-heated air (LP bleed air) (fig. 2); and a ram air inlet (32) for receiving the flow of ambient air for use by the heat exchanger (38) (col. 2, ln. 66-col. 3, ln. 4).  
In re. claim 4, DeFrancesco teaches the assembly of claim 1, comprising an output duct (36) in fluid communication with an environmental control system of said aircraft for routing said engine-heated air to said environmental control system after passing through said pylon heat exchanger (col. 3, ln. 1-4).  
In re. claim 5, DeFrancesco teaches the assembly of claim 1, wherein said ram air inlet is configured to convert dynamic pressure of said ambient air flow due to motion of said aircraft into static pressure (equivalent structure provides equivalent function).  
In re. claim 8, DeFrancesco teaches the assembly of claim 1, further comprising an exhaust outlet formed in an outer skin of said pylon for discharging air from said pylon heat exchanger (fig. 1).  
In re. claim 9, DeFrancesco teaches the assembly of claim 1, further comprising a bypass duct (42) for routing engine-heated air around said pylon heat exchanger to an output communicating with a system of said aircraft (col. 3, ln. 49-52).  

In re. claim 13, DeFrancesco teaches an aircraft comprising the assembly of claim 1 (col. 2, ln. 49-51).  
In re. claim 15, DeFrancesco teaches a method of conditioning engine-heated air onboard an aircraft (col. 2, ln. 49-51), comprising: receiving a flow of ambient air (fan bleed air) (fig. 2) into a pylon (16) (fig. 1) of the aircraft through a ram air inlet (32); routing said flow of ambient air to a pylon heat exchanger (38) at least partially disposed in the pylon (fig. 1); extracting heat from a flow of engine-heated air (LP bleed air) with said pylon heat exchanger (fig. 2) (col. 3, ln. 43-50).  
In re. claim 16, DeFrancesco teaches the method of claim 15, comprising converting dynamic pressure of said flow of ambient air to static pressure (as understood by orthogonal duct entry in figure 1).  
In re. claim 18, DeFrancesco teaches the method of claim 15, comprising routing said engine-heated air around said pylon heat exchanger to an output duct (42) in communication with a system (ECS) (fig. 2) of said aircraft, bypassing said pylon heat exchanger (col. 3, ln. 49-52).  
In re. claim 19, DeFrancesco teaches the method of claim 15, comprising routing said engine-heated air, after cooling, to an environmental control system (through cooled bleed air line (36)) (fig. 2).  
In re. claim 21, DeFrancesco teaches an assembly for conditioning engine-heated air onboard an aircraft, the assembly comprising: a pylon structure (16) for supporting an engine (14) of the aircraft (col. 2, ln. 49-51), said pylon structure defining an internal volume (fig. 1); a heated air supply duct (28) disposed at least partially within said internal volume (fig. 1) for directing a flow of engine-heated air (LP bleed air) to a pylon heat exchanger (38); a ram air inlet (inlet of duct (32)) for receiving a flow of ambient air (fan bleed air) for use by the pylon heat exchanger to extract heat .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeFrancesco as applied to claims 1 and 15 respectively above, and further in view of Gao et al. (US 2011/0131999).
In re. claim 2, DeFrancesco teaches the assembly of claim 1, comprising an engine-heated air supply duct (30) to route said flow of engine-heated air to said pylon heat exchanger (38) (via duct (40)) (fig. 2).  
DeFrancesco fails to disclose the duct is in fluid communication with a nacelle heat exchanger located in an engine nacelle of said aircraft.
Gao teaches an engine-heated air supply duct (duct housing engine compressor air (104)) (para [0026]) (fig. 1) is in fluid communication with a heat exchanger (110).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified DeFrancesco to incorporate the teachings of Gao to have the engine-heated air supply duct in fluid communication with an additional heat exchanger, since DeFrancesco states the HP bleed air is much hotter than the LP bleed air and determines the 
DeFrancesco as modified by Gao fails to specify the heat exchanger is located in an engine nacelle of said aircraft.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified DeFrancesco as modified by Gao to have the heat exchanger located within an engine nacelle of said aircraft, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so reduces the length of the ducting required to access engine ram air from the aircraft intake.
In re. claim 3, DeFrancesco as modified by Gao (see Gao) teach the assembly of claim 2, wherein said engine-heated air supply duct has an outlet (116) for routing engine-heated air to a wing anti ice system (116) (fig. 1).  
In re. claim 14, DeFrancesco fails to disclose said aircraft comprises a wing anti ice system and a duct for routing air from said engine-heated air supply duct to said wing anti ice system.
Gao teaches a wing anti ice system (116) and a duct for routing air from said engine-heated air supply duct to said wing anti ice system (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified DeFrancesco to incorporate the teachings of Gao to have a wing anti ice system and a duct for routing air from said engine-heated air supply duct to said wing anti ice system, for the purpose of providing anti-ice protection to the aircraft. 
In re. claim 17, DeFrancesco fails to disclose routing the flow of engine-heated air through a nacelle heat exchanger located upstream of the pylon heat exchanger in an engine nacelle of said aircraft.  

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified DeFrancesco to incorporate the teachings of Gao to have the engine-heated air supply duct in fluid communication with an additional heat exchanger, since DeFrancesco states the HP bleed air is much hotter than the LP bleed air and determines the capacity of the pre-cooler, and doing so would allow the use of smaller heat exchangers, reducing space requirements. 
DeFrancesco as modified by Gao fails to specify the heat exchanger is located in an engine nacelle of said aircraft.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified DeFrancesco as modified by Gao to have the heat exchanger located within an engine nacelle of said aircraft, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so reduces the length of the ducting required to access engine ram air from the aircraft intake.
In re. claim 20, DeFrancesco taches the method of claim 15, comprising receiving said engine-heated air at an input duct (30) in communication with said pylon heat exchanger (38) (fig. 2).
 DeFrancesco fails to disclose routing engine-heated air from said duct to a wing anti-ice system of said aircraft.  
Gao teaches routing engine-heated air (104) from said duct to a wing anti-ice system (116) of said aircraft (fig. 1).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified DeFrancesco to incorporate the teachings of Gao .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DeFrancesco as applied to claim 1 above, and further in view of Suciu et al. (US 2009/0188234).

In re. claim 6, DeFrancesco fails to disclose said ram air inlet comprises an inlet recessed in an outer skin of said pylon.  
Suciu teaches said ram air inlet comprises an inlet (94) (fig. 2A) recessed in an outer skin of said pylon (when TMS (90) is within pylon) (para [0025])
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified DeFrancesco to incorporate the teachings of Suciu to have the inlet recessed in an outer skin of said pylon, for the purpose of allowing fan bleed air to be provided to the pylon when the pylon is located aft of the bypass fan.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DeFrancesco as applied to claim 1 above, and further in view of Prouteau et al. (US 2015/0167552).

In re. claim 7, DeFrancesco fails to disclose said ram air inlet comprises a NACA inlet. 
Prouteau teaches a ram air inlet comprises a NACA inlet (para [0046]).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified DeFrancesco to incorporate the teachings of Prouteau to have the air inlet comprise a NACA inlet, since there are a finite number of identified, predictable potential solutions of inlet types and one of ordinary skill in the art could have pursued the known .
	
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over DeFrancesco.

In re. claims 11-12, DeFrancesco fails to disclose said pylon heat exchanger is fastened to a structural rib of said pylon and abuts said structural rib.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified DeFrancesco to have said pylon heat exchanger fastened to a structural rib of said pylon and abut said structural rib, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so provides a structural point of contact for securing the heat exchanger within the pylon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647